MEMORANDUM **
Sarbjit Kaur Khabra, a native and citizen of India, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s (“U”) denial of her application for asylum, withholding of removal and relief under the Convention Against Torture (“Convention”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Garcia-Marbinez v. Ashcroft, 371 F.3d 1066, 1074 (9th Cir.2004), and we deny the petition for review.
Although the BIA did not make an express adverse credibility finding, it agreed with the IJ that petitioner had not met her burden of establishing eligibility for relief. Substantial evidence supports the BIA’s finding. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.